[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM DATED MARCH 17, 1997
The plaintiff seeks to attach the interest of the defendant in certain real estate held in the estate of his late mother more particularly described in Volume 85 Page 274 of the Seymour Land Records. The basis of this claim is unpaid child support. All of the property of the deceased mother, Helene J. Cretella, was willed to the defendant. Although no record title was shown to have passed to the defendant, legal title to land so devised passes at the moment of death and the defendant now has an interest in the subject real estate even though no order of distribution has entered in the case. Brill v. Ulrey,159 Conn. 371, 375, 269 A.2d 262 (1970). The defendant has a present interest in the real estate that is subject to attachment for his debts. There is probable cause established for an attachment in the amount of $14,000. Probable cause has not been established with respect to any of the other sums claimed for unpaid percentages due the plaintiff as child support from the defendant's commission income in excess of $500.00 weekly. The plaintiff also did not establish probable cause with respect to attorneys fees in this independent action.
Attachment is granted in the sum of $14,000 on the interest CT Page 2694 of the defendant in the premises known as 21 First Avenue, Seymour, Connecticut, more fully described in Volume 84, Page 274 of the Seymour Land Records.
FLYNN, J.